—Per Curiam.
By decision dated September 23, 1993, respondent was suspended by this Court for a period of one year, effective immediately. By subsequent order dated January 4, 1994, the suspension was modified so as to make it effective nunc pro tunc as of June 3, 1993 (see, Matter of Ewing, 196 AD2d 936). Respondent now applies for reinstatement.
It appears from the papers submitted on this application that respondent has substantially complied with the provisions of section 806.9 (22 NYCRR 806.9) of the Court’s rules regarding the conduct of suspended lawyers and has complied with the requirements of section 806.12 regarding reinstatement. Petitioner has advised that it has no grounds upon which to object to respondent’s application. Accordingly, respondent’s application is granted and he is reinstated to the practice of law, effective immediately.
Cardona, P. J., White, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.